Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2014

                                      No. 04-14-00364-CV

    IN THE MATTER OF THE MARRIAGE OF A.L.F.L. AND K.L.L., AND IN THE
                     INTEREST OF K.A.F.L., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02421
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s denial of appellant’s plea to the
jurisdiction. On June 9, 2014, appellant, the State of Texas, filed a “Motion to Stay or Abate
Appeal.” In the motion, appellant contends that the issues in this appeal are similar to issues in
two cases pending before the Texas Supreme Court — In the Matter of the Marriage of J.B. &
H.B., 326 S.W.3d 654 (Tex. App.—Dallas 2010, pet. granted), and State v. Naylor, 330 S.W.3d
434 (Tex. App.—Austin 2011, pet. granted). We agree the issues to be presented in this appeal
are similar to those issues pending before the Texas Supreme Court, i.e., the constitutionality of
Texas marriage law under article I, section 32 of the Texas Constitution and section 6.204 of the
Texas Family Code.

        Accordingly, after reviewing the motion, appellee’s response, appellant’s reply, the
clerk’s record, and the cases pending before the supreme court, we agree that abatement is
warranted. Accordingly, we GRANT appellant’s motion and ORDER this accelerated appeal
ABATED and REMOVED FROM THE COURT’S ACTIVE DOCKET. The appeal will be
reinstated, at the appropriate time, by order of this court. At that time, the court will set new
briefing deadlines, and we therefore DENY AS MOOT appellant’s motion to extend time to file
its appellant’s brief.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court